DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 09/22/2017, is a 371 of PCT/JP2015/001741 filed on 03/26/2015.
This action is in response to amendments and remarks filed on 02/23/2021. In the current amendments, claims are amended. Claims 1-3 and 6-7 are pending and have been examined.
In response to amendments and remarks filed on 02/23/2021, the 35 U.S.C. 112(b) rejection to claims 1-7 and objection to the Drawings made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/22/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: “y machine learning” in lines 2-3 should be “by machine learning”. 
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a learning model generation system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
generates a learning model for calculating a predicted value of a prediction target, by machine learning, using, as learning data, time series data in which a value of each explanatory variable used in prediction of the prediction target is associated with an actual value of the prediction target; 
calculates the predicted value of the prediction target using the learning model once the value of each explanatory variable is given; 
determines a change point which is a point in time when a trend of the actual value of the prediction target changed; 
corrects the time series data by adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the 
regenerates the learning model using the time series data after the correction as the learning data once the time series data is corrected.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”), the above limitations in the context of this claim encompasses generates a learning model for calculating a predicted value of a prediction target, by machine learning, using, as learning data, time series data in which a value of each explanatory variable (since the disclosure does not specify the type of machine learning utilized to generate the model, this limitation corresponds to evaluation and judgment that can be performed with assistance of pen and paper because many analytical methods/algorithms fall under “machine learning”, including but not limited to clustering, regression analysis, and decision tree, which can be implemented with the assistance of pen and paper and amount to evaluation of data), determines a change point (corresponds to evaluation and judgment), corrects the time series data by adding a difference between the actual value and the predicted value (corresponds to evaluation and judgment with assistance of pen and paper), and regenerates the learning model using the time series data after the correction (since the disclosure does not specify the type of machine learning utilized to generate the model, this limitation corresponds to evaluation and judgment that can be performed with assistance of pen and paper because many analytical methods/algorithms fall under “machine learning”, including but not limited to clustering, regression analysis, and decision tree, which can be implemented with the .
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a learning model generation system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
wherein in a case where the actual value continues to be larger than the predicted value by a threshold value or more for the predetermined period consecutively, the change point determination unit determines a first point in time when the actual value became larger than the predicted value by the threshold value or more as the change point, or in a case where 3PRELIMINARY AMENDMENTAttorney Docket No.: Q235434 Appln. No.: Not Yet Assignedthe actual value continues to be smaller than the predicted value by the threshold value or more for the predetermined period consecutively, the change point determination unit determines a first point in time when the actual value became smaller than the predicted value by the threshold value or more as the change point.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”), the above limitations in the context of this claim encompasses determining a change point by comparing actual value to predicted value in view of threshold value (corresponds to evaluation and judgment), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP “a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a learning model generation system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
wherein when a new actual value is given,...calculates an average value of the actual values equivalent to a past certain time period from a point in time corresponding to an actual value 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”), the above limitations in the context of this claim encompasses determining a change point by calculating an average value of the actual values and comparing the new actual value to the calculated average (corresponds to evaluation and judgment), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a learning model generation system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
calculates an average value of differences between the measured values and the predicted values in a period from the change point to a point in time when the change point was determined and adds the average value of the differences to the actual value before the change point in the time series data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
“a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”), the above limitations in the context of this claim encompasses calculates an average value of differences between the measured values and the predicted values and adding the average value of the differences to the actual value (corresponds to evaluation and judgment), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a learning model generation system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
calculates an average value of differences between the measured values and the predicted values in a period from the change point to a point in time when the change point was determined and adds the average value of the differences to each actual value equivalent to a second predetermined period before the change point in the time series data
regenerates the learning model using data out of the time series data for an earliest point in time and afterward within the second predetermined period
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”), the above limitations in the context of this claim encompasses calculates an average value of differences between the measured values and the predicted values and adding the average value of the differences to the actual value (corresponds to .
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a learning model generation unit, implemented by a processor...a prediction unit, implemented by the processor...a change point determination unit, implemented by the processor,...a data correction unit, implemented by the processor”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a learning model generation method, which is directed to a method, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
generate a learning model for calculating a predicted value of a prediction target, y machine learning, using, as learning data, time series data in which a value of each explanatory variable used in prediction of the prediction target is associated with an actual value of the prediction target; 
calculate the predicted value of the prediction target using the learning model once the value of each explanatory variable is given; 
determine a change point which is a point in time when a trend of the actual value of the prediction target changed; 
correct the time series data by adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the actual value before the change point in the time series data when the change point is determined; and 
regenerate the learning model using the time series data after the correction as the learning data in a case where the time series data is corrected
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application; more specifically, the claim does not recite any additional elements.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a non-transitory computer-readable recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites learning model generation. Each of the following limitations:
learning model generation
learning model generation processing of generating a learning model for calculating a predicted value of a prediction target, by machine learning, using, as learning data, time series data in which a value of each explanatory variable used in prediction of the prediction target is associated with an actual value of the prediction target; 
prediction processing of calculating the predicted value of the prediction target using the learning model once the value of each explanatory variable is given; 
change point determination processing of determining a change point which is a point in time when a trend of the actual value of the prediction target changed; 
data correction processing of correcting the time series data by adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the actual value before the change point in the time series data when the change point is determined; and 
processing of regenerating the learning model using the time series data after the correction as the learning data in a case where the time series data is corrected.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
“non-transitory computer-readable recording medium in which a...program is recorded, the...program causing a computer to execute”,), the above limitations in the context of this claim encompasses learning model generation processing of generating a learning model for calculating a predicted value of a prediction target, by machine learning, using, as learning data, time series data in which a value of each explanatory variable (since the disclosure does not specify the type of machine learning utilized to generate the model, this limitation corresponds to evaluation and judgment that can be performed with assistance of pen and paper because many analytical methods/algorithms fall under “machine learning”, including but not limited to clustering, regression analysis, and decision tree, which can be implemented with the assistance of pen and paper and amount to evaluation of data), change point determination processing of determining a change point (corresponds to evaluation and judgment), data correction processing of correcting the time series data by adding a difference between the actual value and the predicted value (corresponds to evaluation and judgment with assistance of pen and paper), and processing of regenerating the learning model using the time series data after the correction (since the disclosure does not specify the type of machine learning utilized to generate the model, this limitation corresponds to evaluation and judgment that can be performed with assistance of pen and paper because many analytical methods/algorithms fall under “machine learning”, including but not limited to clustering, regression analysis, and decision tree, which can be implemented with the assistance of pen and paper and amount to evaluation of data), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP “non-transitory computer-readable recording medium in which a...program is recorded, the...program causing a computer to execute”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 7,836,111 B1) in view of Picard et al. (“Surface melting observations in Antarctica by microwave radiometers: Correcting 26-year time series from changes in acquisition hours”).
Limitations that recite “or” have been interpreted as requiring at least one of the alternatives and not requiring all of the alternatives listed in the claim. 
Regarding Claim 1,
Shan teaches a learning model generation system comprising (Fig. 2 teaches a predictive (learning) model generation method performed by the change-point detection module in Fig. 1): 
a learning model generation unit, implemented by a processor, that generates a learning model for calculating a predicted value of a prediction target, by machine learning, using, as learning data, time series data in which a value of each explanatory variable used in prediction of the prediction target is associated with an actual value of the prediction target (Col. 3 lines 59-67: “The historical data set refers to data collected over some predefined past time period. In one embodiment, the historical data set is in the form of a time series of data values (e.g., monthly sales data for each month of the predefined past time period). The historical data set can be stored in the database 112 or at some other storage location. As described further below, the stored historical data set is used to develop a predictive or forecasting model to predict data values for a future time period” teaches the change-point detection module generates a predictive (learning) model by using historical time series data (corresponds to using time series data as learning data) in which each of the explanatory variable (for example, “monthly sales data for each month of the predefined past time period”) used in prediction of the prediction target (for example, “data values for a future time period”); Col. 5 lines 17-22: “Thus, in this example, to make a prediction of the monthly sales amount for July (time point t), the one-step-ahead predicted data value ŷt is calculated in June (time point t−1). When July is over, the actual monthly sales value yt for July (time point t) is measured” teaches the explanatory variable of “monthly sales data for each month of the predefined past time period” (June) is associated with actual monthly sales value yt for July (corresponds to an actual value of the prediction target); Col. 5 line 62 to Col. 6 line 7: “Based on the calculated residual values, the change-point detection module 100 can optionally check (at 222) whether the predictive model generated at 212 is "good" using a goodness-of-fit evaluation...Based on the goodness-of-fit evaluation performed at 222, if the predictive model is determined not to be "good," then the goodness-of-fit result is provided as feedback to redevelop (at 212) the predictive model from the historical data set” teaches the computer-based implementation redevelops (improves) the model through feedback (experience) from the previous learning (training) iteration, thus rendering the computer-based implementation of learning the model as using machine learning; Fig. 1 teaches the change-point detection module is implemented by the CPU (processor) and Fig. 2 teaches the change-point detection module generates a predictive (learning) model); 
a prediction unit, implemented by the processor, that calculates the predicted value of the prediction target using the learning model once the value of each explanatory variable is given (Col. 3 lines 59-67: “The historical data set refers to data collected over some predefined past time period. In one embodiment, the historical data set is in the form of a time series of data values (e.g., monthly sales data for each month of the predefined past time period). The historical data set can be stored in the database 112 or at some other storage location. As described further below, the stored historical data set is used to develop a predictive or forecasting model to predict data values for a future time period” teaches the change-point detection module calculates prediction of the prediction target (for example, “data values for a future time period”) using the predictive model (learning model) once historical data such as “monthly sales data for each month of the predefined past time period” (explanatory variable) is given, see Fig. 2 Steps 212; Fig. 1 teaches the change-point detection module is Fig. 2 teaches the change-point detection module generates a predictive (learning) model to calculates predicted values); 
a change point determination unit, implemented by the processor, that determines a change point which is a point in time when a trend of the actual value of the prediction target changed (Fig. 5 teach determining change points that reflect a point in time when a trend of the actual value of the prediction target changed; for example, the change point at t0 in Fig. 5 corresponds to when the actual value of the prediction target at t0 began an increasing trend in Fig. 4; Fig. 1 teaches the change-point detection module is implemented by the CPU (processor) and Fig. 2 teaches the change-point detection module generates a predictive (learning) model to calculates predicted values);
a data correction unit, implemented by the processor, that corrects the time series data by...wherein the learning model generation unit regenerates the learning model using the time series data after the correction as the learning data once the time series data is corrected (Col. 6 lines 29-35: “If a real systematic change is detected, then the new data values (data values after the change point) are used as the new historical data set (stored at 202), in place of the previous historical data set. The new historical data set is then used to develop (at 212) another predictive model for the purpose of determining another change point according to the process of FIG. 2” teaches redeveloping (regenerating) the predictive model (learning model) by replacing the historical time series data with a new set of historical data, which corresponds to correcting the historical time series data; Fig. 1 teaches the change-point detection module is implemented by the CPU (processor) and Fig. 2 teaches the change-point detection module generates a predictive (learning) model to calculates predicted values).
Shan does not appear to explicitly teach corrects the time series data by adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the actual value before the change point in the time series data when the change point is determined.
Picard et al. teaches corrects the time series data by adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the actual value before the change point in the time series data when the change point is determined (pg. 332 second full paragraph:


    PNG
    media_image1.png
    740
    504
    media_image1.png
    Greyscale

 teaches correcting the time series data by additive shifting of each value by a variation of −Δa(t) (corresponds to adding a difference between actual and predicted value to the actual value before the change point); in particular, the calculation of −Δa(t) includes the calculation of the σa(y)(t) interpolation pg. 331 Section 4.1: “To correct the observation hour effect, we adopt the following strategy: first, model hourly variations of CMS using the three last years (as in Section 3.2) and then correct CMS for the entire period of observations (1980–2005) using the hourly model” teaches correcting the entire time series data by using data from the last three years (2003-2005) in which 2003 can be considered the change point, thus rendering the period between 1980 to 2002 as the period before the change point (year 2003)).
Shan and Picard et al. are analogous art because they are directed to correcting time series data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the time series data by adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the actual value before the change point in the time series data when the change point is determined as taught by Picard et al. to the disclosed invention of Shan.
One of ordinary skill in the arts would have been motivated to make this modification in order to correct a time series data set using a variation term (Picard et al. pg. 325 Abstract).
Regarding Claim 2,
Shan in view of Picard et al. teaches the learning model generation system according to claim 1.
Shan further teaches wherein in a case where the actual value continues to be larger than the predicted value by a threshold value or more for the predetermined period consecutively, the change point determination unit determines a first point in time when the actual value became larger than the predicted value by the threshold value or more as the change point (Fig. 5 teaches a change point at t1; Fig. 4 teaches that t1 is a point in time when the actual value became larger than the predicted value in which the difference (residual) is greater than a running average residual threshold and where the actual Fig. 6),
or in a case where 3PRELIMINARY AMENDMENTAttorney Docket No.: Q235434Appln. No.: Not Yet Assigned the actual value continues to be smaller than the predicted value by the threshold value or more for the predetermined period consecutively, the change point determination unit determines a first point in time when the actual value became smaller than the predicted value by the threshold value or more as the change point (Fig. 5 teaches a change point at t0; Fig. 4 teaches that t0 is a first point in time after which is when the actual value began to be smaller than the predicted value in which the difference (residual) is smaller than a running average residual threshold and where the actual value continues to be smaller than the predicted value by a threshold value or more for the predetermined period consecutively (see the period between t0 and t1 where actual values start to decline and are smaller than predicted value); also see Fig. 6).
Regarding Claim 6,
Claim 6 is directed to a method that recites analogous limitations to the system of claim 1. Claim 6 is rejected under the same rationale as claim 1.
Regarding Claim 7,
Claim 7 is directed to a non-transitory computer-readable recording medium that recites analogous limitations to the system of claim 1. Claim 7 is rejected under the same rationale as claim 1.
Shan further teaches non-transitory computer-readable recording medium in which a learning model generation program is recorded, the learning model generation program causing a computer to execute (Fig. 2 teaches a predictive (learning) model generation method performed by the change-point detection module in Fig. 1; also see Col. 9 lines 16-27).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 7,836,111 B1) in view of Picard et al. (“Surface melting observations in Antarctica by microwave radiometers: Correcting Ko et al. (US 2007/0014438 A1).
Limitations that recite “or” have been interpreted as requiring at least one of the alternatives and not requiring all of the alternatives listed in the claim. 
Regarding Claim 3,
Shan in view of Picard et al. teaches the learning model generation system according to claim 1.
Shan in view of Picard et al. does not teach further teaches wherein when a new actual value is given, the change point determination unit calculates an average value of the actual values equivalent to a past certain time period from a point in time corresponding to an actual value immediately before the new actual value and, in a case where the new actual value is larger than the average value by a threshold value or more and actual values subsequent to the new actual value continue to be larger than the average value by the threshold value or more for the predetermined period consecutively, or a case where the new actual value is smaller than the average value by the threshold value or more and actual values subsequent to the new actual value continue to be smaller than the average value by the threshold value or more for the predetermined period consecutively, determines a point in time corresponding to the new actual value as the change point.
However, Ko et al. teaches wherein when a new actual value is given, the change point determination unit calculates an average value of the actual values equivalent to a past certain time period from a point in time corresponding to an actual value immediately before the new actual value and, in a case where the new actual value is larger than the average value by a threshold value or more and actual values subsequent to the new actual value continue to be larger than the average value by the threshold value or more for the predetermined period consecutively, or a case where the new actual value is smaller than the average value by the threshold value or more and actual values subsequent to the new actual value continue to be smaller than the average value by the threshold value or more for pg. 2 [0021]: “Now, a method of calculating a cumulative sum with each input data will be described. At first, an average value (X) of input data is calculated in operation S120. Based on the calculated average value, a difference between a current input data and the average value (X) is calculated. The cumulative sum based CPA is not a method of calculating a difference between input data. It calculates difference between the input data and the average value...As shown in the graph 150 in FIG. 1D, a numeral reference 151 denotes a sharpest change point of input data. That is, the change point 151 of the November 1987 is a sharpest charge point among input data. The left side curve of the change point 151 has an upward slope. That is, the input values are generally larger than the average value in the left side curve of the change point 151. The right side curve of the change point 151 has a downward slope. That is, the input values are generally smaller than the average value in the right side curve of the change point 151. And, the cumulative sums begin from 0 and end at 0” teaches determining a sharpest charge point among input data in which the average value of the past actual values is calculated and compared to the input value (new value) and that new actual value is larger than the average value by a threshold value is on the left side of the change point and new actual value continue to be smaller than the average value by the threshold value is on the right side of the change point in which the threshold value can be seen as the cumulative sum difference value; also see Fig. 1D).
Shan, Picard et al., and Ko et al. are analogous art because they are directed to correcting time series data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein when a new actual value is given, the change point determination unit calculates an average value of the actual values equivalent to a past certain time period from a point in time corresponding to an actual value immediately before the new actual value 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a cumulative-sum-based change point analysis (CPA), which is simple and effective while requiring less amount of computation compared to a conventional method” (Ko et al. pg. 1 [0006]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US 7,836,111 B1) in view of Picard et al. (“Surface melting observations in Antarctica by microwave radiometers: Correcting 26-year time series from changes in acquisition hours”) and further in view of Hempel et al. (“A trend-preserving bias correction – the ISI-MIP approach”).
Limitations that recite “or” have been interpreted as requiring at least one of the alternatives and not requiring all of the alternatives listed in the claim. 
Regarding Claim 4,
Shan in view of Picard et al. teaches the learning model generation system according to claim 2.
Shan further teaches wherein the data correction unit calculates an average value of differences between the measured values and the predicted values in a period from the change point to a point in time when the change point was determined (Col. 6 lines 49-65: “the running average is the average of all the residual values (i=1 to t) for the input data set, starting from the first time point 1 through the current time point t...The residual values r, are equal to the differences between the predicted values and actual values at respective discrete time points” teaches calculates an average value of differences between the measured values and the predicted values in respective discrete time points, which could be between one change point to another, see Fig. 5; Fig. 1 teaches the change-point detection module is implemented by the CPU (processor) and Fig. 2 teaches the change-point detection module generates a predictive (learning) model to calculates predicted values).
Shan in view of Picard et al. does not teach adds the average value of the differences to the actual value before the change point in the time series data.
However, Hempel et al. teaches adds the average value of the differences to the actual value before the change point in the time series data (pg. 222 Section 3.1.1: “For temperature we add to the entire time series a constant offset C that is equal to the average difference between the observations and the simulations during the 40 yr reference period” teaches adding the average value of the differences to the actual value, which includes data before a change point in the time series data, see Fig. 1 for multiple change points with the dataset).
Shan, Picard et al., and Hempel et al. are analogous art because they are directed to correcting time series data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate adds the average value of the differences to the actual value before the change point in the time series data as taught by Hempel et al. to the disclosed invention of Shan in view of Picard et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a “basic temperature correction regularly applied in impact studies” that “preserves the absolute trend, and the variability of the simulated data at all time scales” (Hempel et al. pg. 223 first full paragraph).

Regarding Claim 5,
Shan in view of Picard et al. teaches the learning model generation system according to claim 2.
Shan further teaches wherein the data correction unit calculates an average value of differences between the measured values and the predicted values in a period from the change point to a point in time when the change point was determined...and the learning model generation unit regenerates the learning model using data out of the time series data for an earliest point in time and afterward within the second predetermined period (Col. 6 lines 49-65: “the running average is the average of all the residual values (i=1 to t) for the input data set, starting from the first time point 1 through the current time point t...The residual values r, are equal to the differences between the predicted values and actual values at respective discrete time points” teaches calculates an average value of differences between the measured values and the predicted values in respective discrete time points, which could be between one change point to another, see Fig. 5; Col. 6 lines 29-35: “If a real systematic change is detected, then the new data values (data values after the change point) are used as the new historical data set (stored at 202), in place of the previous historical data set. The new historical data set is then used to develop (at 212) another predictive model for the purpose of determining another change point according to the process of FIG. 2” teaches redeveloping (regenerating) the predictive model (learning model) by replacing the historical time series data with a new set of historical data, which corresponds to using data out of the time series data for an earliest point in time and afterward within the second predetermined period; Fig. 1 teaches the change-point detection module is implemented by the CPU (processor) and Fig. 2 teaches the change-point detection module generates a predictive (learning) model to calculates predicted values).
Shan in view of Picard et al. does not teach adds the average value of the differences to each 4PRELIMINARY AMENDMENTAttorney Docket No.: Q235434Appln. No.: Not Yet Assignedactual value equivalent to a second predetermined period before the change point in the time series data.
Hempel et al. teaches adds the average value of the differences to each 4PRELIMINARY AMENDMENTAttorney Docket No.: Q235434Appln. No.: Not Yet Assignedactual value equivalent to a second predetermined period before the change point in the time series data (pg. 222 Section 3.1.1: “For temperature we add to the entire time series a constant offset C that is equal to the average difference between the observations and the simulations during the 40 yr reference period” teaches adding the average value of the differences to the actual value, which includes data before a change point in the time series data, see Fig. 1 for multiple change points with the dataset).
Shan, Picard et al., and Hempel et al. are analogous art because they are directed to correcting time series data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate adds the average value of the differences to each 4PRELIMINARY AMENDMENTAttorney Docket No.: Q235434Appln. No.: Not Yet Assignedactual value equivalent to a second predetermined period before the change point in the time series data as taught by Hempel et al. to the disclosed invention of Shan in view of Picard et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a “basic temperature correction regularly applied in impact studies” that “preserves the absolute trend, and the variability of the simulated data at all time scales” (Hempel et al. pg. 223 first full paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Maeda et al. (US 2014/0195184 A1) teaches an anomaly detection/diagnostic method and system in equipment to detect anomalies promptly and with high sensitivity.



Response to Arguments
In response to Applicant’s Remarks filed on 02/23/2021, all documents listed on the IDS submitted on 09/22/2017 have been considered.
Applicant's arguments filed on 02/23/2021 with respect to the 35 U.S.C. 101 rejection to claims 1-7 have been fully considered but they are not persuasive. 
Applicant asserts that “similar to the claim in Example 39 (i.e., method of training neural network model) of 2019 Examples, the instant claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Guidance...the claim does not recite a mental process because the steps are not practically performed in the human mind, pen or paper...the claimed features are able to provide an improved machine learning system which prevents the decrease in prediction accuracy by ‘correcting the time series data...’ and ‘regenerating the learning model...’” (Remarks, pg. 11-12) and “the claimed features are able to provide an improved machine learning system without decreasing the accuracy when the trend of the actual value has changed due to a sudden change in the situation” (Remarks, pg. 13).
Examiner’s Response:
The Examiner respectfully disagrees. First, the claimed invention of instant claim 1 is not similar to the claimed invention of Example 39. Example 39 is directed to “Method for Training a Neural Network for Facial Detection” in which the claim positively recites steps of training a neural network whereas the present claim does not recite any features directed to training a neural network. Second, the high-level recitation of “machine learning” in the generation of the learning model in amended claim 1 does not render the claim eligible. The disclosure does not specify the type of machine learning utilized to generate the model. As such, the feature of generating a learning model by “machine learning” corresponds to evaluation and judgment that can be performed with assistance of pen and paper because under broadest reasonable See MPEP 2106.05(a). 

Applicant asserts that “the claims are wholly integrated into the practical application in a video surveillance system. Specifically, similar to the analysis with respect to claim 1 of Example 37 of the 2019 Examples, the claim as a whole integrates the mental process into a real-world practical application that provides an improved video surveillance system...the claimed features provides a demonstrable improvement in the video processing technology, and thus the claims of the instant application amount to significantly more than any abstract idea itself” (Remarks, pg. 12-13).
Examiner’s Response:
The Examiner respectfully disagrees. The instant claims and the disclosure do not disclose “a video surveillance system” or “video processing technology.” Further, Example 37 is directed to “Relocation of Icons on a Graphical User Interface” and its claimed subject matter is not similar or related to the present claimed invention. 

As Applicant relies on the same arguments for claims 2-7, the above responses are applicable to claims 2-7.
Applicant's arguments filed on 02/23/2021 with respect to the 35 U.S.C. 103 rejection to claims 1-7 have been fully considered but they are not persuasive. 
Applicant asserts that “Picard merely discloses correcting cumulative melting surface (CMS) value. However, Picard is silent about "adding a difference between the actual value and the predicted value of the prediction target in a predetermined period starting from the change point to the actual value before the change point" as currently amended” (Remarks, pg. 14-15).
Examiner’s Response:
The Examiner respectfully disagrees. First, Picard et al. in pg. 332 second full paragraph:


    PNG
    media_image1.png
    740
    504
    media_image1.png
    Greyscale

 teaches steps for correcting the time series data by additive shifting of each value by a variation of −Δa(t); in particular, the calculation of −Δa(t) includes the calculation of the σa(y)(t) interpolation error, which corresponds to the difference between actual and interpolated (estimated or predicted value). Second, pg. 331 Section 4.1: “To correct the observation hour effect, we adopt the following strategy: first, model hourly variations of CMS using the three last years (as in Section 3.2) and then correct CMS for the entire period of observations (1980–2005) using the hourly model” teaches correcting the entire time series data from time period 1980–2005 by using data from the three last years (2003-2005) in which 2003 can be considered the change point, thus rendering the period between 1980 to 2002 as the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125